Citation Nr: 1731231	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the lower extremities.  

2.  Entitlement to service connection for bilateral lower extremity neuropathy.  

3.  Entitlement to service connection for a disability manifested by shortness of breath.  

4.  Entitlement to an increased rating for bilateral hearing loss, rated 10 percent disabling prior to September 12, 2011, and 20 percent disabling therefrom.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1972 to June 1985.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in June 2010 so that the Veteran could be afforded the opportunity for a travel board hearing.  In September 2011, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of most of the hearing is associated with the Veteran's claims file, but parts were not available for transcription.  The Veteran was afforded the opportunity for an additional hearing, but has chosen to proceed with appellate review.  

In June 2013, the issues of service connection for a left eye disorder, peripheral vascular disease of the lower extremities, bilateral lower extremity neuropathy, a disability manifested by dizziness, a disability manifested by shortness of breath, and a chronic skin disorder as well as the issue of increased rating for bilateral hearing loss were remanded for further development of the evidence.  Following remand, service connection was established for a left eye disorder, a disability manifested by dizziness, and a chronic skin disorder.  The remaining issues on appeal have been returned for further appellate consideration.  


FINDINGS OF FACT

1.  Peripheral vascular disease of the lower extremities was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or proximately due to or aggravated by a service-connected disability.  

2.  Peripheral neuropathy of the lower extremities was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

3.  A chronic respiratory disorder, including chronic obstructive pulmonary disease (COPD), was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

4.  For the rating period prior to September 12, 2011, the Veteran's bilateral hearing loss was primarily manifested pure tone thresholds averaging of 51 decibels in the right ear and 53 decibels in the left ear at 1,000, 2,000, 3,000, and 4,000 hertz.  

5.  For the rating period from September 12, 2011, the Veteran's bilateral hearing loss was primarily manifested pure tone thresholds averaging of 65 decibels in the right ear and 69 decibels in the left ear at 1,000, 2,000, 3,000, and 4,000 hertz.  


CONCLUSIONS OF LAW

1.  Peripheral vascular disease of the lower extremities was neither incurred in nor aggravated by service, may not be presumed to have been incurred therein, and is not shown to be proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2016).  

2.  Peripheral neuropathy of the lower extremities was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

3.  A chronic respiratory disorder was neither incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for an increased rating in excess of 10 percent for bilateral hearing loss were not been met prior to September 12, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (Code) 6100 (2016).  

5.  The criteria for an increased rating in excess of 20 percent for bilateral hearing loss have not been met from September 12, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Code 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in March 2004.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in June 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as a disease of the nervous system or arteriosclerosis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Peripheral Vascular Disease of the Lower Extremities

The Veteran seeks service connection for peripheral vascular disease of the lower extremities.  During the personal hearing in 2011, he testified that he had leg pain during service that he believed to be the result of peripheral vascular disease.  Review of the Veteran's STRs shows complaints of knee pain, but no other complaint or manifestation of pain of either lower extremity.  On examination in December 1984, the Veteran complained of having or having had cramps in the legs.  Clinical evaluation of the lower extremities and vascular systems showed no abnormality.  On examination for a Physical Evaluation Board (PEB) in April 1985, the only disabilities listed were residuals of a T12 fracture, with low back pain and chondromalacia patella of the left knee.  

An examination was conducted by VA in October 1995.  At that time, it was noted that the Veteran had bilateral buttock and thigh pain that was brought on by walking approximately 50 to 100 yards.  He says that this occurred when he walked for any distance.  He had pain, numbness, and tingling in this area.  The pertinent diagnosis was possible spinal stenosis with neurogenic claudication.  

Private treatment records show that in May 2004 the Veteran was evaluated for several ailments, which included vascular disease.  Treatment records dated in June 2006 show that the Veteran was treated for an aneurysm of the femoral artery and arterial sclerosis.  He underwent an aneurysm resection of the femoral artery.  In April 2015, he was assessed as having peripheral arterial occlusive disease.  

An examination was conducted by VA in June 2016.  At that time the diagnosis was peripheral vascular disease involving the distal aorta and femoral arteries bilaterally.  The medical history noted that the peripheral vascular disease of the lower extremities that was initially discovered in 1998.  At that time he was found to have occlusions in the arteries of the legs and he underwent an aorto-bifemoral bypass.  This was apparently repeated in 2003 and since that time he had had residual pain in the legs with prolonged walking of over 100 meters.  After examination and review of the record, the examiner opined that the Veteran's peripheral vascular disease was less likely than not incurred in or caused by a claimed in-service injury, event or illness.  The rationale included that there was no evidence in the Veteran's medical records that he had been diagnosed with or complained of symptoms that were clearly attributable to peripheral vascular disease during his military service.  He had been diagnosed with this condition and had required a bypass graft in 1998.  Even if it were to be determined that the condition had developed slowly over a 10 year period, this would still place the onset three years after service ended.  Regarding possible secondary service connection, the examiner opined that it was less likely than not that the peripheral vascular disease was the result of the Veteran's service-connected conditions.  The rationale was that review of the Veteran's records failed to show a service-connected condition that could be linked to peripheral vascular disease.  The examiner went on to state that the peripheral vascular disease was not aggravated by a service-connected disability.  The rationale was that the baseline for the peripheral vascular disease, which developed long after service could not be determined.  As such, it could not be determined whether the disease had increased in severity as a result of any service-connected disorder.  

The Board has considered the Veteran's testimony that he had leg pain during service, which is supported by the medical history noted in 1984.  Leg pain alone, however, is not sufficient to demonstrate peripheral vascular disease in service.  The record shows that the Veteran gave a history that this disorder was first manifested in 1998, many years after separation from active duty.  Significantly, while he did have complaints of neuropathy in 1995, these were believed to be due to spinal stenosis.  The only medical opinion specifically on the matter is that there is no relationship between the development of his peripheral vascular disease and service.  

Neither is it shown that his peripheral vascular disease is caused or aggravated by a service-connected disability.  In this regard it is noted that service connection is currently in effect for residuals of a healed fracture of the thoracic spine, enucleation of the left eye, bilateral hearing loss, residuals of a left knee injury, vasovagal syncope, medial and retropatellar conarthrosis of the right knee, chronic impingement syndrome with subacromial constriction and osteo arthritis, dermatitis and hypertension.  The June 2016 VA examination report included an opinion that there was no relationship between the peripheral vascular disease and any of the Veteran's service connected disorders and that it could not be determined whether a service-connected disability had aggravated the peripheral vascular disease beyond the natural progression of the disorder.  

When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, the record does not include an opinion that provides a basis for service connection either directly, presumptively or secondarily.  As such, there is no medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury that supports service connection.  Hickson 12 Vet. App. at 247.   

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for peripheral vascular disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Peripheral Neuropathy of the Lower Extremities

The Veteran contends that service connection is warranted for peripheral neuropathy of the lower extremities that he asserts is similar to the pain that he experienced in his lower extremities during service.  Review of the STRs shows that he had no complaints or manifestations of neuropathy of the lower extremities, but did complain of having or having had cramps in the legs on a medical history report given in December 1984.  Clinical examination of the lower extremities at that time showed only disability of the knee, a disability for which service connection has been established.  On examination for PEB, peripheral neuropathy of the lower extremities was not demonstrated.  

As noted, an examination was conducted by VA in October 1995 when the Veteran complained of bilateral buttock and thigh pain that was brought on by walking approximately 50 to 100 yards.  He stated that this occurred when he walked for any distance, with pain, numbness, and tingling in these areas.  The pertinent diagnosis was possible spinal stenosis with neurogenic claudication.  

Private treatment records dated in January 2004 include a diagnosis of peripheral arterial congestive disease.  In a February 2004 letter, neurological findings included reflexes on the left to be minimally emphasized with hemihypesthesia on the left with feeling of numbness in both toes since 1998.  Additional treatment records continued to show numbness in the lower extremities.  

An examination was conducted by VA in June 2016.  After examination and review of the record, the examiner rendered an opinion that the Veteran's peripheral neuropathy was less likely than not incurred in or caused by service.  The rationale was that the peripheral neuropathy was more likely than not secondary to peripheral vascular disease.  In this regard, it was found that review of the evidence showed that the neuropathy was not present prior to 1998, which date marked the onset of his peripheral vascular disease.  

The record shows that, while the Veteran had complaints of leg cramps in December 1984, the VA examiner in 2016 did not find these to be manifestations of peripheral neuropathy.  The record shows that this did not become manifest until 1998, with symptoms in 1995 being found to be consistent with spinal stenosis.  The only medical opinion in the record is that there is no relationship between the development of peripheral neuropathy and service.  Significantly, even if the 1995 symptoms were found to be the result of peripheral neuropathy, this would be 10 years following the Veteran's discharge from active duty.  As such, there is no basis to determine that the peripheral neuropathy is the result of service.  Hickson 12 Vet. App. at 247.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Disability Manifested by Shortness of Breath

The Veteran contends that service connection should be established for a disability manifested shortness of breath.  Review of the record shows that the Veteran had complaints of shortness of breath on exertion on one occasion during service in 1982, which was thought to be the result anxiety and on a medical history form that he filled out in December 1984.  Clinical examination of the lungs at that time was normal.  On examination at the time of the PEB examination his lungs were clear to auscultation.  On examination by VA in October 1995, he had no complaints of a respiratory disorder.  

Private treatment records do not demonstrate complaints of shortness of breath.  On examination by VA in June 2016, the Veteran gave a history of having shortness of breath since 2013 that had been worsening for the past few years.  This was primarily dyspnea on exertion.  He was given an inhaler and told he had emphysema.  The diagnosis on examination was COPD.  After examination and review of the record, the examiner opined that it was less likely than not that the respiratory disorder was incurred in or caused by a claimed in-service injury, event or illness.  The rationale was that the only reference to dyspnea was "shortness of breath with exertion" in 1984.  Given that he had not been diagnosed with COPD until almost 20 years later, it was unlikely that the shortness of breath noted in 1984 was an early manifestation of this disorder.  

Although the Veteran had an episode of shortness of breath in service, treatment records for many years after his release from active duty showed no complaint or manifestations of a respiratory disorder.  The Board finds that if the appellant had, in fact, been suffering from a chronic respiratory disorder since service, he would have mentioned it at some time in the intervening years, when he was seeking treatment for other disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  The only medical opinion in the record does not support the establishment of service connection.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic respiratory disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection for bilateral hearing loss was granted by the RO in a November 1995 rating decision.  A noncompensable (0 percent) disability rating was initially awarded.  The rating was increased to 10 percent effective in February 2004, the date of the current claim for increase, and increased to 20 percent effective September 12, 2011.  

For evaluation of hearing impairment, examinations are conducted using the controlled speech discrimination test together with the results of pure tone audiometry testing.  A numeric designation of impaired efficiency is then assigned based upon the results of these tests and a percentage evaluation is reached by correlating the results for each ear.  38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified frequencies is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

A private audiometric evaluation was performed in July 2004.  At that time, the veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
10
70
65
60
Left ear
10
50
70
80

Thus, his acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 51 decibels in the right ear and 53 decibels in the left ear.  Speech recognition ability was not provided.  

A private audiometric evaluation was performed for VA in December 2011.  At that time, the veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
40
65
75
80
Left ear
35
70
80
90

Thus, his acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 65 decibels in the right ear and 69 decibels in the left ear.  Speech recognition ability was not provided.  

The assignment of a disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. App. 345 (1992).  In the instant case, the application of the rating schedule to the pertinent facts demonstrates that a 10 percent rating, but not more, was shown to be warranted based on the result of the July 2004 pure tone threshold averages, based on the application of 38 C.F.R. § 4.86(b) to the left ear and the use of Table VIA.  It was noted that a speech audiogram could not be performed because of language problems and that language understanding corresponds clinically to the values in the audiogram.  See 38 C.F.R. § 5.85(c).  The Veteran testified during his hearing in September 2011 that his hearing loss had increased in severity.  This was confirmed on examination that was conducted in December 2011 and the Veteran's rating was increased to 20 percent, utilizing § 4.86(b) for the left ear and Table VIA.  Based upon the pure tone threshold findings, a rating of 20 percent, but no more is shown to be warranted.  Although only pure tone thresholds were available, the Board notes that this is sufficient given the Veteran's residence in Germany.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased ratings for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  

In this case, the two audiometric evaluations that were the basis for the increases in evaluations of the Veteran's bilateral hearing loss were conducted in Germany where the Veteran resides.  The contract examiners were not familiar with this requirement.  In this case, however, the Veteran has not submitted any statements to the effect that his bilateral hearing loss has caused any effect on his occupational functioning or daily activities.  Therefore, the Board finds that no prejudice results to the Veteran, in that the functional effects of his hearing loss disability are adequately addressed by the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition, which, while numerous, have not been claimed by the Veteran to have combined to cause disability not contemplated by the individual ratings.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, while the Veteran has a combined evaluation of 80 percent, he has not at any time contended that he is unable to maintain gainful employment.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for peripheral vascular disease of the lower extremities is denied.  

Service connection for bilateral lower extremity neuropathy is denied.  

Service connection for a disability manifested by shortness of breath is denied.  

An increased rating for bilateral hearing loss, rated 10 percent disabling prior to September 12, 2011, and 20 percent disabling therefrom, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


